DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 1, 2 and 6 are blurry. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12 and 17 are objected to because of the following informalities: asterisk “*” sign in claims 12 and 17 should be changed to cross “x” sign in multiplication formula. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa et al. (US 2010/0079479 A1).
Regarding claim 1, Kurokawa discloses a display panel driving method, comprising following steps: 
receiving first color signals in a Red-Green-Blue (RGB) system (R, G and B values of the display data 202, para. 0047), converting the first color signals into the first color space signals in a Hue-Saturation-Value (HSV) system(the ; 
obtaining a current color saturation signal of the first color space signals (203 denotes saturation data S, para. 0046; determining whether a hue of the current color saturation is in an adjusting color adjustment interval or not (a saturation-expansion-coefficient-deciding unit (210) for deciding expansion coefficients of saturation data based on the initial and user target color gamut apex coordinates, para. 0023); and if the hue of the current color saturation is in the adjusting color adjustment interval, obtaining the predetermined adjustment coefficients corresponding to the current color saturation signal (209 denotes a saturation expansion coefficient k; 210 denotes a saturation-expansion-coefficient-calculating circuit, paras. 0029-0030 and 0046-0047); 
adjusting and processing the current color saturation signal by the predetermined adjustment coefficients (saturation expansion coefficients of R, G and B are decided based on the initial and user target color gamut apex coordinates, based on which the interpolating calculation of the saturation expansion coefficients of R, G and B is performed, paras. 0029-0030 and 0046-0047);
accomplishing the step of adjusting and processing the current color saturation signal to obtain the second color space signals under the HSV system (The synthesizing circuit 207 converts HSV data including the hue ; and 
converting the second color space signals into the second color space signals in the RGB system to drive the display panel (the post-expansion saturation components (S') 208 output from the saturation-expanding multiplier 206 into R, G and B values, and outputs them as post-expansion display data 213, para. 0050-0051).
	Regarding claim 2, Kurokawa discloses the step of adjusting and processing the current color saturation signal by the predetermined adjustment coefficients comprises:
adjusting and processing a color saturation value of all the color saturation signals in the adjusting color adjustment interval according to the predetermined adjustment coefficients (saturation expansion coefficients of R, G and B are decided based on the initial and user target color gamut apex coordinates, based on which the interpolating calculation of the saturation expansion coefficients of R, G and B is performed, paras. 0029-0030 and 0046-0047).
	Regarding claim 3, Kurokawa discloses the step of adjusting and processing the current color saturation signal by the predetermined adjustment coefficients comprises:
reducing the color saturation value of the color saturation signals in the adjusting color adjustment interval according to the predetermined adjustment coefficients (The hue data divider 701 accepts input of hue data (H) 204 from the extraction circuit 201. Then, the hue data divider divides the hue data (H) 204 by 120, outputs the integer part of the .
	Regarding claim 4, Kurokawa discloses the color saturation signals are divided into at least a first hue interval, a second hue interval, a third hue interval, and a non-adjusting hue interval according to the different hue (R, G and B saturation expansion coefficients 502 from the RGB saturation-expansion-coefficient-calculating circuit 501, and the interval judgment value (hi) 702 from the hue data divider 701 are input to the R, G and B saturation expansion coefficients' table 704, para. 0074);
determining whether the hue of the current color saturation signal is in the adjusting color adjustment interval (a saturation-expansion-coefficient-deciding unit (210) for deciding expansion coefficients of saturation data based on the initial and user target color gamut apex coordinates, para. 0023), if the hue of the current color saturation signal is in the adjusting color adjustment interval, the step of obtaining the predetermined adjustment coefficients corresponding to the current color saturation signal (209 denotes a saturation expansion coefficient k; 210 denotes a saturation-expansion-coefficient-calculating circuit, paras. 0029-0030 and 0046-0047) is as follow:
209 denotes a saturation expansion coefficient k; 210 denotes a saturation-expansion-coefficient-calculating circuit, paras. 0029-0030 and 0046-0047).
Regarding claim 5, Kurokawa discloses determining that the current saturation signal is not in a hue interval to be adjusted if the current color saturation signal is in the non-adjusting hue interval; then not adjusting and processing the corresponding color saturation signal or performing the predetermined adjustment coefficients as one (a saturation-expansion-coefficient-deciding unit (210) for deciding expansion coefficients of saturation data based on the initial and user target color gamut apex coordinates; and an expansion unit (206) for expanding saturations of display data based on the saturation expansion coefficients, para. 0023).
Regarding claim 6, Kurokawa discloses the first hue interval is a red hue interval, the second hue interval is a green hue interval, and the third hue interval is a blue hue interval (R, G and B saturation expansion coefficients 502 from the RGB saturation-expansion-coefficient-calculating circuit 501, and the interval judgment value (hi) 702 from the hue data ;
when the color saturation signals are in the same hue, the color saturation value is greater, correspondingly, an adjusting amplitude of adjustment and processing is greater (paras. 0029-0031).
Regarding claim 7, Kurokawa discloses corresponding to the first hue interval, the second hue interval, and the third hue interval, the predetermined adjustment coefficients of the color saturation signals with the same color saturation value are different (paras. 0029-0031).
Regarding claim 8, Kurokawa discloses a range of a hue (hue) is: 0-360, corresponding to 0-360 degrees, wherein:
the hue satisfied with following formula is the red hue interval: 0≤Hue<40;
the hue satisfied with following formula is the green hue interval: 80< Hue < 160;
the hue satisfied with following formula is divided as the blue hue interval: 200<Hue<280; and
the hue satisfied with following formula is the non-adjusting hue interval: 40≤Hue<80 (The R, G and B saturation expansion coefficients 502 are results of calculation of the saturation expansion coefficient k with the conditions of R (H=0°), G (H=120°) and B (H=240°), para. 0066).
Regarding claim 9, Kurokawa discloses the predetermined adjustment coefficients is obtained through calculating according to a predetermined calculating formula or searched through an adjusting coefficient look-up table (display drive 
Regarding claim 10, Kurokawa discloses the adjusting coefficient look-up table is a look-up table directly recording the predetermined adjustment coefficients (paras. 0033 and 0081).
Regarding claim 11, Kurokawa discloses the adjusting coefficient look-up table is a look-up table recording coefficients of the predetermined calculation formula (paras. 0033 and 0081).
Regarding claim 17, Kurokawa discloses S is regarded as the current color saturation signal corresponding to the first color space signals: S’ is regarded as the color saturation signal corresponding to the second color space signals: H is regarded as the predetermined adjustment coefficients: then: S’=S*H (In the saturation-expanding multiplier 206, a value resulting from normalization of saturation data (S) 203 with a lightness V is substituted into the parameter nS, and multiplied by a saturation expansion coefficient (k) 209 as shown by the following Expression 4: S'=nSxk (S'≤1.0), para. 0049).
Regarding claims 18 and 19, Kurokawa discloses a display panel driving system (101, fig. 1), comprising,
a receiving circuit (102 and 104, figs. 1 and 2), receiving the first color signals in an Red-Green-Blue (RGB) system (R, G and B values of the display data , converting the first color signals into the first color space signals in a Hue-Saturation- Value (HSV) system(the extraction circuit 201 converts R, G and B values of the display data 202 sent from the system interface 102 to HSV, para. 0047);
predetermined adjustment coefficients calculating circuit (210, fig. 2), obtaining a current color saturation signal of the first color space signals (210 denotes a saturation-expansion-coefficient-calculating circuit, para. 0046); determining whether a hue of the current color saturation signal is in an adjusting color adjustment interval (a saturation-expansion-coefficient-deciding unit (210) for deciding expansion coefficients of saturation data based on the initial and user target color gamut apex coordinates, para. 0023): if the hue of the current color saturation signal is in an adjusting color adjustment interval, then obtaining the predetermined adjustment coefficients corresponding to the current color saturation signal (209 denotes a saturation expansion coefficient k; 210 denotes a saturation-expansion-coefficient-calculating circuit, paras. 0029-0030 and 0046-0047);
an adjusting circuit (206, fig. 2), adjusting and processing the current color saturation signal by the predetermined adjustment coefficients; completing the adjustment and processing of the color saturation signal, achieving the second color space signals under the HSV system (saturation expansion coefficients of R, G and B are decided based on the initial and user target color gamut apex coordinates, based on which the interpolating ; and
a driving circuit (109,  207 and 208), converting the second color space signals into the second color signals in the RGB system to drive the display panel (the post-expansion saturation components (S') 208 output from the saturation-expanding multiplier 206 into R, G and B values, and outputs them as post-expansion display data 213, para. 0050-0051).
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the dependent claim 12 identifies the distinct limitations “the second color space signals and the first color space signals is matched as following formula: S’=a* S4+b* S3+c* S2+d* S+e”. The dependent claim 13 identifies the distinct limitations “determining whether a color saturation value of the color saturation signal in the adjusting color adjustment interval reaches a predetermined threshold: if the color saturation value of the color saturation signal in the adjusting color adjustment interval reaches the predetermined threshold, obtaining the predetermined adjustment coefficients corresponding to current color saturation according to the hue interval and the color saturation value”.
The cited prior arts, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mosle et al. (US 2012/0293530 A1) disclose a method of processing image data comprises identifying picture elements of a first image portion having a first hue and a first saturation assigned to the first hue, the first hue lying in a first critical hue interval, identifying picture elements a second image portion having a second hue and a second saturation assigned to the second hue, the second hue lying in a second critical hue interval, and changing the first saturation by an amount delta S (abstract).
Matsumoto et al. (US 2010/0091034 A1) disclose the color management module includes a first color converter color-converting color information contained in an image signal having been input according to a three-dimensional LUT; an interpolator generating a synthetic image signal by synthesizing an image signal converted by the first color converter and an image signal having been input in an arbitrary ratio; and a second color converter color-converting color information on the synthetic image signal in the HSV space and outputting the color information (abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693